DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowable.
The following is an examiner’s statement of reasons for allowance: Claim 1 is allowed over the prior art of record. The prior art of record, considered individually or in combination, fails to fairly teach or suggest claimed features, which is “a fourth switching network which, in operation, electrically couples the output terminal of the second operational amplifier to the output terminal of the third operational amplifier when the fourth switching network is in a conducting state, and decouples the output terminal of the second operational amplifier from the output terminal of the third operational amplifier when the fourth switching network is in a non- conducting state, wherein the first input signal is provided to the fourth switching network and the fourth switching network switches between the conducting state and the non-conducting state based on the first input signal”, structurally and functionally interconnected with other limitations in the manner as cited in the claim and dependent claims.
Claim 6 is allowed over the prior art of record. The prior art of record, considered individually or in combination, fails to fairly teach or suggest claimed features, which is “a seventh switch including a control terminal, a first terminal, and a second terminal, wherein the seventh switch electrically controls whether the first terminal is electrically coupled to the second terminal based on a voltage level at the control terminal, and wherein the control terminal is electrically coupled to the first input signal, the first terminal is electrically coupled to the output terminal of the third operational amplifier, and the second terminal is electrically coupled to the first terminal of the sixth switch and to the second input terminal of the third operational amplifier; and an eighth switch including a control terminal, a first terminal, and a second terminal, wherein the eighth switch electrically controls whether the first terminal is electrically coupled to the second terminal based on a voltage level at the control terminal, and wherein the control terminal is electrically coupled to the first input signal, the first terminal is electrically coupled to the second terminal of the seventh switch, and the second terminal is electrically coupled to the output terminal of the first operational amplifier”, structurally and functionally interconnected with other limitations in the manner as cited in the claim and dependent claims.
Claim 14 is allowed over the prior art of record. The prior art of record, considered individually or in combination, fails to fairly teach or suggest claimed features, which is “electrically coupling the output of the second operational amplifier to the output of the third operational amplifier via the seventh switch and the eighth switch when the seventh switch and the eighth switch are in a conducting state; electrically coupling the output of the first operational amplifier to the second input of the first operational amplifier via the third switch when the third switch is in a conducting state; electrically coupling the output of the first operational amplifier to the output of the third operational amplifier via the third switch and the fourth switch when the third switch and the fourth are in a conducting state; 37electrically coupling the output of the second operational amplifier to the input of the filter circuitry via the fifth switch when the fifth switch is in a conducting state; and electrically coupling the output of the second operational amplifier to the second input of the second operational amplifier via the fifth switch and the sixth switch when the fifth switch and the sixth switch are in a conducting state”, structurally and functionally interconnected with other limitations in the manner as cited in the claim and dependent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Cited References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Cited references are related to subject matters of instant application.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM T MAI whose telephone number is (571)272-1807. The examiner can normally be reached Monday-Thursday 7am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, 571 272- 2105 can be reached on. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAM T MAI/Primary Examiner, Art Unit 2845